Title: To Thomas Jefferson from Michael Leib, 8 March 1804
From: Leib, Michael
To: Jefferson, Thomas


               
                  Sir,
                  Thursday Morning March 8th. 1804
               
               At the request of Mrs. Heister, I send you Gros’s moral philosophy. This work was transmitted to Genl. Heister by the author, with a request, that he would deliver it to you; but death rob’d him of this pleasure. Last night he departed this life. As Mrs. Heister is preparing to depart for Hagar’s town with her husband’s remains, she wished this work to be immediately forwarded, & I have taken a pleasure in an immediate execution of her request.
               With sentiments of affectionate respect I am Your obedient Servant
               
                  M Leib 
               
            